EXHIBIT 10.11
November 12, 2010
Michael S. Jeffries
c/o The Jeffries Family Office
2 Easton Oval
Columbus, OH 43219-6036

      Re:   Aircraft Time Sharing Agreements

Dear Mike:
     Abercrombie & Fitch Management Co. (“LESSOR”) and Michael S. Jeffries
(“LESSEE”), are parties to an Aircraft Time Sharing Agreement, dated as of
June 1, 2010 (the “Gulfstream Agreement”) with respect to a Gulfstream Aerospace
G-V aircraft, Serial Number 524, U.S. Registration Number N1892 (the “Gulfstream
Aircraft”). Capitalized terms used but not defined in this letter of
understanding that are defined in the Gulfstream Agreement shall have the
meaning given to them in the Agreement. LESSOR and LESSEE entered into a letter
of understanding, dated as of June 1, 2010, that supplemented the Gulfstream
Agreement with respect to the details of LESSEE’s payments to LESSOR for
LESSEE’s personal use of the Gulfstream Aircraft (the “June 1, 2010 Letter of
Understanding”).
     LESSOR and LESSEE are parties to an Aircraft Time Sharing Agreement, dated
as of September 24, 2010 (the “NetJets Agreement”), with respect to a Cessna
560XL (Citation Excel) aircraft, serial number 560-5305, U.S. Registration
Number N628QS and each other aircraft that is subject to the Dry-Lease Aircraft
Exchange Agreement, as defined in the NetJets Agreement (all such aircraft, the
“NetJets Aircraft”).
     LESSOR and LESSEE wish to amend and restate the June 1, 2010 Letter of
Understanding in its entirety, effective as of the effective date of the NetJets
Agreement, to supplement the NetJets Agreement and the Gulfstream Agreement (as
a result of the NetJets Agreement) with respect to the details of LESSEE’s
payments to LESSOR for LESSEE’s personal use of the Gulfstream Aircraft and the
NetJets Aircraft, in the aggregate.
     During each fiscal year period of LESSOR during the Term, commencing
June 1, 2010, LESSOR shall be responsible for the first $200,000 of incremental
costs, as determined for purposes of Item 402(c) of Regulation S-K promulgated
by the U.S. Securities and Exchange Commission, to the LESSOR for LESSEE’s
personal use of the Gulfstream Aircraft and the NetJets Aircraft, in the
aggregate, during such period (the “Incremental Costs”). If the Incremental
Costs in the aggregate for such period (the “Aggregate Incremental Costs”)
exceed $200,000, then LESSOR shall charge to LESSEE, and LESSEE shall pay to
LESSOR, all Aggregate Incremental Costs in excess of $200,000 during such twelve
month period, provided that the maximum amount that LESSEE shall pay LESSOR as
compensation for each flight conducted under each of the Gulfstream Agreement
and the NetJets Agreement after the Aggregate Incremental Costs exceed $200,000
shall not exceed the maximum charge allowed for such flight under a time-sharing
agreement as set forth in 14 C.F.R. § 91.501(d), as amended or replaced from
time to time. All such payments shall be billed and paid in accordance with the
Agreement.
     LESSOR shall charge LESSEE an amount equal to LESSOR’s actual variable
operating costs for any flight on which neither LESSEE is a passenger nor any of
LESSEE’s property is on board, but which flight (a “Deadhead Flight”) is
required to position or ferry the Aircraft immediately prior to or after a
flight on which LESSEE is a passenger or LESSEE’s property is on board that does
not otherwise serve a business purpose.
     This letter of understanding amends and restates the June 1, 2010 Letter of
Understanding in its entirety, effective as of the effective date of the NetJets
Agreement.
     If you are in agreement with this letter of understanding, please sign in
the appropriate place below and return a signed original to me. Let me know if
you have questions.

 



--------------------------------------------------------------------------------



 



                  ABERCROMBIE & FITCH MANAGEMENT CO.    
 
           
 
  By:   /s/ David S. Cupps    
 
     
 
   
 
  Title:   SVP    
 
     
 
   

ACKNOWLEDGEMENT AND AGREEMENT
     I, Michael S. Jeffries, agree to the terms of the foregoing letter of
understanding.

         
 
 
/s/ Michael Jeffries
Michael S. Jeffries    

 